*207ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that WILLIAM J. EWING of MONTCLAIR, who was admitted to the bar of this State in 1972, be suspended from the practice of law for a period of one year for acting with recklessness in the handling of his trust account responsibilities, in violation of RPC 1.15, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and WILLIAM J. EWING is hereby suspended from practice for a period of one year, effective June 3, 1993, and until the further Order of the Court; and it is further
ORDERED that WILLIAM J. EWING be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys, and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs.